Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 3/16/2021 have been entered.
Claim Objections
The objection to claim 17 has been removed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,265,318 (Williams et al. hereinafter).
In re claim 1, with reference to Figs. 11 and 16, Williams et al. discloses: A canister sleeve with storage, mounting, and separate use capacity comprising: a base (1400); a cushioning material coupled to the base (rubber, column 6, lines 30-37); an outer cover (1102, 1104, 1106 taken together) positioned over the base and the cushioning material, the outer cover including at least one accessory portion comprising: at least one strap (1112) coupled to a seam of the outer cover (via cover material 1104, at vertical corner seams) and a securement component (1136, 1120) coupling the at least one strap to the outer cover; and at least one of a pouch 

    PNG
    media_image1.png
    398
    506
    media_image1.png
    Greyscale

In re claim 3, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the at least one accessory portion comprises a modular lightweight load-carrying equipment portion (1112, as in re claim 1 above).
In re claim 4, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the at least one strap comprises nylon (Cordura column 8, lines 1-13, which is known in the art to make of nylon).
In re claim 6, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the outer cover comprises an outer fabric shell coupled to a non-slip material (Cordura is made of nylon, which is a non-slip material according to claim 7 below).
In re claim 7, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the non-slip material comprises nylon (as in re claim 6 above).
In re claim 8, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein at least a portion of the non-slip material comprises gripper rubber (treaded/ribbed rubber, column 6, lines 30-37) which is attached via seams to the outer cover).
In re claim 9, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein at least two straps in the at least one accessory portion, wherein at least one strap is in a substantially vertical alignment (at 1132) and at least one strap is in a substantially horizontal alignment (1112).
In re claim 10, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the canister sleeve is sized to receive a bottle or fuel can (see Figs. 4 and 11).
In re claim 11, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including elastic support straps (752) extending across the outer cover (grommet 1114 is made of rubber and extends across a portion of the outer cover, column 8, lines 50-58).
In re claim 12, with reference to the Figs. above, Williams et al. discloses the claimed invention including wherein the securement component comprises a buckle (1120).
In re claim 13, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the straps are coupled to the seam by stitching (1136).
In re claim 14, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the base comprises two or more flanges extending upward from the base (elements 1132 extend upwards from the base).
In re claim 15, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the base comprises foam, (Spaceloft, columns 5-6, lines 59-8, which is an aerogel, which is also known to be a type of foam).
In re claim 16, with reference to the Figs. above, Williams et al. discloses the claimed invention including wherein the two or more flanges (1132) couple with the at least one strap (1112, via stitching 1136).
In re claim 18, with reference to the Figs. noted above, Williams et al. discloses: A sleeve with storage, mounting, and separate use capacity for coupling to an article (1500) comprising: an outer cover sized to receive the article (column 10, lines 37-42), the outer cover including at least one accessory portion comprising: at least one strap coupled to a seam of the outer cover and a securement component coupling the at least one strap to the outer cover (as in re claim 1 above); wherein the at least one strap comprises at least one of a pouch attachment ladder system portion and a modular lightweight load-carrying equipment portion (as in re claim 3 above); and wherein the article comprises a vehicle (column 10, lines 37-42).
In re claim 20, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein at least a portion of the outer cover comprises gripper rubber, grabber rubber, or neoprene (as in re claim 8 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. as applied to claim 1 above.
In re claim 2, with reference to the Figs. above, Williams et al. discloses the claimed grommet (1114), but not wherein the grommet is located in the base.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have moved the location of the grommet to have been in the base for dispensing purposes, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04, VI, C. Please note that in the instant application, paragraph 0029, applicant has not disclosed any criticality for the claimed limitations.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. as applied to claim 1 above, and further in view of US PG Pub No. 2013/0193179 (Davidson hereinafter).
In re claim 5, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the MOLLE portion comprises webbing, but not wherein the webbing is polyester.
However, Davidson discloses a MOLLE portion made of polyester webbing (Davidson claim 11, and paragraphs 0012-0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized polyester for the material of the MPEP 2144.07. Please note that in the instant application, paragraph 0042, applicant has not disclosed any criticality for the claimed limitations.
In re claim 19, with reference to the Figs. noted above, Williams et al. discloses the claimed invention including wherein the MOLLE portion comprises webbing, but not wherein the webbing is polyester.
However, Davidson discloses a MOLLE portion made of polyester webbing (Davidson claim 11, and paragraphs 0012-0015).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have utilized polyester for the material of the webbing as taught by Davidson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Please note that in the instant application, paragraph 0042, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723.  The examiner can normally be reached on Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733